ORDER

PER CURIAM.
AND NOW, this 11th day of September, 1996, the petition for allowance of appeal is granted limited to the following two issues:
(1) Whether the Commonwealth Court erred in concluding that the applicable statute of limitations had expired prior to the filing of Darien Capital Management, Inc.’s claim.
(2) Whether the principle of estoppel addressed by this Court in Pennsylvania, Department of Public Welfare v. UEC, Inc., 483 Pa. 503, 397 A.2d 779 (1979) is applicable to this case.
NEWMAN, J., did not participate in the consideration or decision of this matter.